Exhibit 10.09
THE HARTFORD INCENTIVE STOCK PLAN
(Including amendments effective through January 1, 2009)
1. Purpose
The purpose of the Plan is to motivate and reward superior performance on the
part of Key Employees of The Hartford and to thereby attract and retain Key
Employees of superior ability. In addition, the Plan is intended to further
opportunities for stock ownership by such Key Employees and Directors in order
to increase their proprietary interest in The Hartford and, as a result, their
interest in the success of the Company. Awards will be made, in the discretion
of the Committee, to Key Employees (including officers and directors who are
also Key Employees) whose responsibilities and decisions directly affect the
performance of any Participating Company and its subsidiaries, and also to
Directors. Such incentive awards may consist of stock options and stock
appreciation rights payable in stock or cash for Key Employees or Directors, and
performance shares, restricted stock, restricted units or any combination of the
foregoing for Key Employees, as the Committee may determine.
2. Definitions
When used herein, the following terms shall have the following meanings:
“Act” means the Securities Exchange Act of 1934, as amended.
“Award” means an award granted to any Key Employee or Director in accordance
with the provisions of the Plan in the form of Options, Rights, Performance
Shares or Restricted Stock, or any combination of the foregoing, as applicable.
“Award Document” means the written notice, agreement, or other document
evidencing each Award granted under the Plan.
“Beneficial Owner” means any Person who, directly or indirectly, has the right
to vote or dispose of or has “beneficial ownership” (within the meaning of
Rule 13d-3 under the Act) of any securities of a company, including any such
right pursuant to any agreement, arrangement or understanding (whether or not in
writing), provided that: (a) a Person shall not be deemed the Beneficial Owner
of any security as a result of an agreement, arrangement or understanding to
vote such security (i) arising solely from a revocable proxy or consent given in
response to a public proxy or consent solicitation made pursuant to, and in
accordance with, the Act and the applicable rules and regulations thereunder, or
(ii) made in connection with, or to otherwise participate in, a proxy or consent
solicitation made, or to be made, pursuant to, and in accordance with, the
applicable provisions of the Act and the applicable rules and regulations
thereunder, in either case described in clause (i) or (ii) above, whether or not
such agreement, arrangement or understanding is also then reportable by such
Person on Schedule 13D under the Act (or any comparable or successor report);
and (b) a Person engaged in business as an underwriter of securities shall not
be deemed to be the Beneficial Owner of any security acquired through such
Person’s participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

 

 



--------------------------------------------------------------------------------



 



“Beneficiary” means the beneficiary or beneficiaries designated pursuant to the
Plan to receive the amount, if any, payable under the Plan upon the death of an
Award recipient.
“Board” means the Board of Directors of the Company.
“Change of Control” means the occurrence of an event defined in Section 9 of the
Plan.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation and Personnel Committee of the Board or such
other committee as may be designated by the Board to administer the Plan.
“Company” means The Hartford Financial Services Group, Inc. and its successors
and assigns.
“Director” means a member of the Board who is not an employee of any
Participating Company.
“Dividend Equivalents” means an amount credited with respect to an outstanding
Restricted Unit equal to the cash dividends paid or property distributions
awarded upon one share of Stock.
“Eligible Employee” means an Employee as defined in the Plan; provided, however,
that except as the Board or the Committee, pursuant to authority delegated by
the Board, may otherwise provide on a basis uniformly applicable to all persons
similarly situated, “Eligible Employee” shall not include any “Ineligible
Person,” which includes: (a) a person who (i) holds a position with the
Company’s “HARTEMP” Program, (ii) is hired to work for a Participating Company
through a temporary employment agency, or (iii) is hired to a position with a
Participating Company with notice on his or her date of hire that the position
will terminate on a certain date; (b) a person who is a leased employee (within
the meaning of Code Section 414(n)(2)) of a Participating Company or is
otherwise employed by or through a temporary help firm, technical help firm,
staffing firm, employee leasing firm, or professional employer organization,
regardless of whether such person is an Employee of a Participating Company, and
(c) a person who performs services for a Participating Company as an independent
contractor or under any other non-employee classification, or who is classified
by a Participating Company as, or determined by a Participating Company to be,
an independent contractor, regardless of whether such person is characterized or
ultimately determined by the Internal Revenue Service or any other Federal,
State or local governmental authority or regulatory body to be an employee of a
Participating Company or its affiliates for income or wage tax purposes or for
any other purpose.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding any provision in the Plan to the contrary, if any person is an
Ineligible Person, or otherwise does not qualify as an Eligible Employee, or
otherwise is ineligible to participate in the Plan, and such person is later
required by a court or governmental authority or regulatory body to be
classified as a person who is eligible to participate in the Plan, such person
shall not be eligible to participate in the Plan, notwithstanding such
classification, unless and until designated as an Eligible Employee by the
Committee, and if so designated, the participation of such person in the Plan
shall be prospective only.
“Employee” means any person regularly employed by a Participating Company, but
shall not include any person who performs services for a Participating Company
as an independent contractor or under any other non-employee classification, or
who is classified by a Participating Company as, or determined by a
Participating Company to be, an independent contractor.
“Fair Market Value,” unless otherwise indicated in the provisions of this Plan,
means, as of any date, the composite closing price for one share of Stock on the
New York Stock Exchange or, if no sales of Stock have taken place on such date,
the composite closing price on the most recent date on which selling prices were
quoted, the determination to be made in the discretion of the Committee.
“Formula Price” means (i) in the case of the exercise of any Right or Option,
the Fair Market Value of the Stock at the time of such exercise and (ii) in the
case of any other Award, the highest of: (a) the highest composite daily closing
price of the Stock during the period beginning on the 60th calendar day prior to
the Change of Control and ending on the date of such Change of Control, (b) the
highest gross price paid for the Stock during the same period of time, as
reported in a report on Schedule 13D filed with the Securities and Exchange
Commission, or (c) the highest gross price paid or to be paid for a share of
Stock (whether by way of exchange, conversion, distribution upon merger,
liquidation or otherwise) in any of the transactions set forth in Section 9 of
the Plan as constituting a Change of Control.
“Incentive Stock Option” means a stock option qualified under Section 422 of the
Code.
“Key Employee” means an Eligible Employee (including any officer or director who
is also an Eligible Employee) whose responsibilities and decisions, in the
judgment of the Committee, directly affect the performance of the Company and
its subsidiaries.
“Option” means an option awarded under Section 5 of the Plan to purchase Stock
of the Company, which option may be an Incentive Stock Option or a non-qualified
stock option.
“Participating Company” means the Company or any subsidiary or other affiliate
of the Company; provided, however, for Incentive Stock Options only,
“Participating Company” means the Company or any corporation which at the time
such Option is granted qualifies as a “subsidiary” of the Company under Section
424(f) of the Code.

 

3



--------------------------------------------------------------------------------



 



“Performance Share” means a performance share awarded under Section 6 of the
Plan.
“Person” has the meaning ascribed to such term in Section 3(a)(9) of the Act, as
supplemented by Section 13(d)(3) of the Act; provided, however, that Person
shall not include: (a) the Company, any subsidiary of the Company or any other
Person controlled by the Company, (b) any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or of any subsidiary
of the Company, or (c) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of securities of the Company.
“Plan” means The Hartford Incentive Stock Plan, as the same may be amended,
administered or interpreted from time to time.
“Plan Year” means the calendar year.
“Potential Change of Control” means the occurrence of an event defined in
Section 9 of the Plan.
“Retirement” means the following:
(a) Key Employees Hired Before 2001. Solely with respect to a Key Employee with
an original hire date with a Participating Company before January 1, 2001 who:
(i) is covered in whole or in part under the final average pay formula of the
Retirement Plan, or (ii) is not eligible for coverage under the Retirement Plan,
“Retirement” means satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Key Employee were covered under the final average pay formula of the
Retirement Plan), provided such event results in such Key Employee’s separation
from employment with the Company, or
(b) Key Employees Hired During 2001. Solely with respect to a Key Employee with
an original hire date with a Participating Company on or after January 1, 2001
but before January 1, 2002 who: (i) is covered under the cash balance formula of
the Retirement Plan, or (ii) is not eligible for coverage under the Retirement
Plan, “Retirement” means satisfaction of the requirements for early or normal
retirement under the final average pay formula of the Retirement Plan (assuming
such Key Employee were covered under the final average pay formula of the
Retirement Plan), provided such event results in such Member’s separation from
the employment of the Company.
“Retirement Plan” means The Hartford Retirement Plan for U.S. Employees, as
amended from time to time.
“Restricted Stock” means Stock awarded under Section 7 of the Plan subject to
such restrictions as the Committee deems appropriate or desirable.

 

4



--------------------------------------------------------------------------------



 



“Restricted Unit” means a contractual right awarded under Section 7 of the Plan
to receive pursuant to the Plan one share of Stock at the end of a specified
period of time, subject to such restrictions as the Committee deems appropriate
or desirable.
“Restriction Period” means, in the case of Performance Shares, Restricted Stock
or Restricted Units the period established by the Committee pursuant to
Section 6 or 7, as applicable, during which shares of Stock or other rights of
the recipient of such an Award (or his or her permissive assigns) remain subject
to forfeiture pending completion of a period of service or such other criteria
or conditions as the Committee shall specify.
“Right” means a stock appreciation right awarded in connection with an Option
under Section 5 of the Plan.
“Stock” means the common stock ($.01 par value) of The Hartford.
“The Hartford” means the Company and its subsidiaries, and their successors and
assigns.
“Total Disability” means the complete and permanent inability of a Key Employee
to perform all of his or her duties under the terms of his or her employment
with any Participating Company, as determined by the Committee upon the basis of
such evidence, including independent medical reports and data, as the Committee
deems appropriate or necessary.
“Transferee” means any person or entity to whom or to which a non-qualified
stock option has been transferred and assigned in accordance with Section 5(h)
of the Plan.
3. Shares Subject to the Plan
The aggregate number of shares of Stock which may be awarded under the Plan
shall be subject to a maximum limit applicable to all Awards for the duration of
the Plan (the “Maximum Limit”). The Maximum Limit shall be eight percent (8%) of
the total of the outstanding shares of Stock as of the date of shareholder
approval of the Plan.
In addition to the foregoing, in no event shall more than twenty percent (20%)
of the total number of shares on a cumulative basis be available for Restricted
Stock, Restricted Units and Performance Share Awards. Further, for any Plan
Year: (a) no individual Key Employee may receive an Award of Options for more
than 1,000,000 shares, and (b) no individual Key Employee may receive an Award
of Performance Shares for more than 200,000 shares.
Subject to the above limitations, shares of Stock to be issued under the Plan
may be made available from the authorized but unissued shares, or shares held by
the Company in treasury or from shares purchased in the open market.

 

5



--------------------------------------------------------------------------------



 



For the purpose of computing the total number of shares of Stock available for
Awards under the Plan, there shall be counted against the foregoing limitations
the number of shares of Stock subject to issuance upon exercise or settlement of
Awards and the number of shares of Stock which equals the value of performance
share Awards, in each case determined as at the dates on which such Awards are
granted. If any Awards under the Plan are forfeited, terminated, expire
unexercised, are settled in cash in lieu of Stock or are exchanged for other
Awards, the shares of Stock which were theretofore subject to such Awards shall
again be available for Awards under the Plan to the extent of such forfeiture,
termination, expiration, cash settlement or exchange of such Awards. Further,
any shares of Stock that are exchanged (either actually or constructively) by
optionees as full or partial payment to the Company of the purchase price of
shares of Stock being acquired through the exercise of an Option granted under
the Plan may be available for subsequent Awards.
4. Grant of Awards and Award Documents
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees and Directors or groups of
Key Employees and Directors to whom Awards are to be granted, (ii) determine the
form or forms of Award to be granted to any Key Employee and any Director;
(iii) determine the amount or number of shares of Stock subject to each Award;
and (iv) determine the terms and conditions of each Award.
(b) Each Award granted under the Plan shall be evidenced by a written Award
Document. Such Award Document shall be subject to and incorporate the express
terms and conditions of each Award, if any, required under the Plan or required
by the Committee.
5. Stock Options and Rights
(a) With respect to Options and Rights, the Committee shall: (i) authorize the
granting of Incentive Stock Options, non-qualified stock options, or a
combination of Incentive Stock Options and non-qualified stock options;
(ii) authorize the granting of Rights which may be granted in connection with
all or part of any Option granted under this Plan, either concurrently with the
grant of the Option or at any time thereafter during the term of the Option;
(iii) determine the number of shares of Stock subject to each Option or the
number of shares of Stock that shall be used to determine the value of a Right;
and (iv) determine the time or times when and the manner in which each Option or
Right shall be exercisable and the duration of the exercise period.
(b) Any option issued hereunder which is intended to qualify as an Incentive
Stock Option shall be subject to such limitations or requirements as may be
necessary for the purposes of Section 422 of the Code or any regulations and
rulings thereunder to the extent and in such form as determined by the Committee
in its discretion.

 

6



--------------------------------------------------------------------------------



 



(c) The exercise period for a non-qualified stock option and any related Right
shall not exceed ten years and two days from the date of grant, and the exercise
period for an Incentive Stock Option and any related Right shall not exceed ten
years from the date of grant.
(d) The Option price per share shall be determined by the Committee at the time
any Option is granted and shall be not less than the Fair Market Value of one
share of Stock on the date the Option is granted.
(e) No part of any Option or Right may be exercised until the Key Employee who
has been granted the Award shall have remained in the employ of a Participating
Company for such period after the date of grant as the Committee may specify, if
any, and the Committee may further require exercisability in installments.
(f) Except as provided in Section 9, the purchase price of the shares of Stock
as to which an Option is exercised shall be paid to the Company at the time of
exercise either in cash, Stock already owned by the optionee, or a combination
of the foregoing having a total Fair Market Value equal to the purchase price.
The Committee shall determine acceptable methods for tendering Stock as payment
upon exercise of an Option and may impose such limitations and prohibitions on
the use of Stock for such purpose as it deems appropriate.
(g) In case of a Key Employee’s termination of employment with all Participating
Companies, the following provisions shall apply:
(i) If a Key Employee who has been granted an Option shall die before such
Option has expired, his or her Option may be exercised in full by: (A) the
person or persons to whom the Key Employee’s rights under the Option pass by
will, or if no such person has such right, by his or her executors or
administrators; (B) his or her Transferee(s) (with respect to non-qualified
Options); or (C) his or her Beneficiary designated pursuant to the Plan, at any
time, or from time to time, within five years after the date of the Key
Employee’s death or within such other period, and subject to such terms and
conditions as the Committee may specify, but not later than the expiration date
specified in Section 5(c) above. Any such Options not fully exercisable
immediately prior to such optionee’s death shall become fully exercisable upon
such death unless the Committee, in its sole discretion, shall otherwise
determine.
(ii) If the Key Employee’s employment with all Participating Companies
terminates: (A) because of his or her Total Disability, or (B) solely in the
case of a Key Employee with an original hire date with a Participating Company
before January 1, 2002, because of his or her voluntary termination of
employment due to Retirement; he or she may exercise his or her Options in full
at any time, or from time to time, within five years after the date of the
termination of his or her employment, or within such other period, and subject
to such terms and conditions as the Committee may specify, but not later than
the expiration date specified in Section 5(c) above. Any such Options not fully
exercisable immediately prior to such optionee’s Total Disability or Retirement
shall become fully exercisable upon such Total Disability or Retirement unless
the Committee, in its sole discretion, shall otherwise determine.

 

7



--------------------------------------------------------------------------------



 



(iii) If the Key Employee shall be terminated for cause as determined by the
Committee, all of such Key Employee’s Options or Rights outstanding at the date
of such termination (whether or not then exercisable) shall be canceled without
further action by the Key Employee, the Committee or the Company coincident with
the effective date of such termination.
(iv) Except as provided in Section 5(g)(ii) or Section 9, if a Key Employee’s
employment terminates for any other reason (including a voluntary resignation),
he or she may exercise his or her Options or Rights, to the extent that he or
she shall have been entitled to do so at the date of the termination of his or
her employment, at any time, or from time to time, within four months after the
date of the termination of his or her employment, or within such other period,
and subject to such terms and conditions, as the Committee may specify, but not
later than the expiration date specified in Section 5(c) above; provided however
that, in the case of a voluntary resignation, in no event shall the Key
Employee’s period to exercise his or her Options or Rights extend beyond the
later of the 15th day of the third month following the Key Employee’s date of
termination of employment or December 31 of the calendar year in which such Key
Employee’s date of termination occurs unless such a later date would not, in
accordance with guidance issued by the Internal Revenue Service, cause the Plan
to be subject to the provisions of Section 409A of the Internal Revenue Code.
All Options and Rights held by such Key Employee or any of his or her assigns
that are not eligible to be exercised upon the date of such termination shall be
canceled without further action by the Key Employee, the Committee or the
Company coincident with the effective date of such termination.
(v) Any Options or Rights not exercised within the period established in
accordance with this Section 5(g) shall be subject to Section 5(l) herein.
(h) Except as provided in this Section 5(h) or required by applicable law, no
Option or Right granted under the Plan shall be transferable other than by will
or by the laws of descent and distribution. During the lifetime of the optionee,
an Option or Right shall be exercisable only by the Key Employee or Director to
whom the Option or Right is granted. Notwithstanding the foregoing, all or a
portion of a non-qualified Option may be transferred and assigned by such
persons designated by the Committee, to such persons or groups of persons
designated as permissible Transferees by the Committee, and upon such terms and
conditions as the Committee may from time to time authorize and determine in its
sole discretion.
(i) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation, termination due to
death, disability or retirement, such Director (or Beneficiary, in the event of
death) may exercise any Option or Right granted to him or her only to the extent
determined by the Committee as set forth in such Director’s Award Document
and/or any administrative rules or other terms and conditions adopted by the
Committee from time to time applicable to such Option or Right granted to such
Director.

 

8



--------------------------------------------------------------------------------



 



(j) With respect to an Incentive Stock Option, the Committee shall specify such
terms and provisions as the Committee may determine to be necessary or desirable
in order to qualify such Option as an “incentive stock option” within the
meaning of Section 422 of the Code.
(k) With respect to the exercisability and settlement of Rights:
(i) Upon exercise of a Right, a Key Employee or Director shall be entitled,
subject to such terms and conditions the Committee may specify, to receive upon
exercise thereof all or a portion of the excess of (A) the Fair Market Value of
a specified number of shares of Stock at the time of exercise, as determined by
the Committee, over (B) a specified amount which shall not, subject to
Section 5(d), be less than the Fair Market Value of such specified number of
shares of Stock at the time the Right is granted. Upon exercise of a Right,
payment of such excess shall be made as the Committee shall specify in cash, the
issuance or transfer to the Key Employee or Director of whole shares of Stock
with a Fair Market Value at such time equal to any excess, or a combination of
cash and shares of Stock with a combined Fair Market Value at such time equal to
any such excess, all as determined by the Committee. The Company will not issue
a fractional share of Stock and, if a fractional share would otherwise be
issuable, the Company shall pay cash equal to the Fair Market Value of the
fractional share of Stock at such time.
(ii) In the event of the exercise of such Right, the Company’s obligation in
respect of any related Option or such portion thereof will be discharged by
payment of the Right so exercised.
(l) Each outstanding Option and Right shall be deemed to be exercised, in the
manner set forth below, at the close of business on the scheduled expiration
date of such Option or Right if at such time the Option or Right by its terms
remains exercisable and, if so exercised, would result in a distribution to the
holder of such Option or Right of at least one share of Stock of the Company net
of any applicable tax withholding requirements (a “Deemed Exercise”). Such
Deemed Exercise may be effected without notification by the Director or Key
Employee to the Company or by the Company to the Key Employee or Director. Upon
such Deemed Exercise, the Company shall issue and deliver to the Director or Key
Employee the greatest number of whole shares of Stock equal to the quotient of
(i) divided by (ii), with the quotient reduced as necessary to satisfy any
applicable tax withholding requirements, where (i) and (ii) are:
(i) The product of (x) the number of shares of Stock as to which the Option or
Right is being deemed exercised and (y) the excess of the Fair Market Value on
the Deemed Exercise date over the exercise price per share of such Option or the
specified amount for such Right, and
(ii) The Fair Market Value on such date.
with any remainder being payable in cash to the Participant. If, on the
scheduled expiration date of any Option or Right, the exercise of such Option or
Right would not result in a Deemed Exercise, then such Option or Right shall be
canceled without further action by the Key Employee or Director, the Committee
or the Company on the date following the last date on which such Option or Right
may have been exercised in accordance with this Section 5.

 

9



--------------------------------------------------------------------------------



 



6. Performance Shares
(a) Subject to the provisions of the Plan, the Committee shall: (i) determine
and designate from time to time those Key Employees or groups of Key Employees
to whom Awards of Performance Shares are to be made, (ii) determine the
performance period (the “Performance Period”) and performance objectives (the
“Performance Objectives”) applicable to such Awards, (iii) determine whether to
impose a restriction period (the “Restriction Period”) following the completion
of the Performance Period applicable to any Key Employees or groups of Key
Employees, (iv) determine the form of settlement of a Performance Share, and (v)
generally determine the terms and conditions of each such Award. At any date,
each Performance Share shall have a value equal to the Fair Market Value of a
share of Stock at such date; provided that the Committee may limit the aggregate
amount payable upon the settlement of any Award. The maximum award for any
individual employee in any given year shall be 200,000 Performance Shares.
(b) The Committee shall determine a Performance Period of not less than one nor
more than five years. Performance Periods may overlap and Key Employees may
participate simultaneously with respect to Performance Shares for which
different Performance Periods are prescribed.
(c) The Committee may impose a Restriction Period of any duration determined
appropriate in its sole discretion, which shall apply immediately following the
completion of the Performance Period to which it relates.
(d) The Committee shall determine the Performance Objectives of Awards of
Performance Shares. Performance Objectives may vary from Key Employee to Key
Employee and between groups of Key Employees and shall be based upon one or more
of the following objective criteria, as the Committee deems appropriate, which
may be (i) determined solely by reference to the performance of the Company, any
subsidiary or affiliate of the Company or any division or unit of any of the
foregoing, or (ii) based on comparative performance of any one or more of the
following relative to other entities: (A) earnings per share, (B) return on
equity, (C) cash flow, (D) return on total capital, (E) return on assets,
(F) economic value added, (G) increase in surplus, (H) reductions in operating
expenses, (I) increases in operating margins, (J) earnings before income taxes
and depreciation, (K) total shareholder return, (L) return on invested capital,
(M) cost reductions and savings, (N) earnings before interest, taxes,
depreciation and amortization (“EBITDA”), (O) pre-tax operating income,
(P) productivity improvements, or (iii) a Key Employee’s attainment of personal
objectives with respect to any of the foregoing criteria or other criteria such
as growth and profitability, customer satisfaction, leadership effectiveness,
business development, negotiating transactions and sales or developing long term
business goals. If during the course of a Performance Period there shall occur
significant events which the Committee expects to have a substantial effect on
the applicable Performance Objectives during such period, the Committee may
revise such Performance Objectives.

 

10



--------------------------------------------------------------------------------



 



(e) At the beginning of a Performance Period, the Committee shall determine for
each Key Employee or group of Key Employees the number of Performance Shares or
the percentage of Performance Shares which shall be paid to the Key Employee or
member of the group of Key Employees following completion of the Performance
Period or if later, following any applicable Restriction Period, if the
applicable Performance Objectives are met in whole or in part.
(f) If a Key Employee terminates service with all Participating Companies during
a Performance Period or any applicable Restriction Period: (i) because of death,
(ii) because of Total Disability, (iii) solely in the case of a Key Employee
with an original hire date with a Participating Company before January 1, 2002,
because of his or her voluntary termination of employment due to Retirement, or
(iv) under other circumstances where the Committee in its sole discretion finds
that a waiver would be in the best interests of the Company; that Key Employee
may, as determined by the Committee, be entitled to payment in settlement of
such Performance Shares at the end of the Performance Period or if later, at the
end of any applicable Restriction Period, based upon the extent to which the
Performance Objectives were satisfied at the end of such Performance Period and
prorated for the portion of the Performance Period together with any applicable
Restriction Period during which the Key Employee was actively employed by any
Participating Company. If a Key Employee terminates service with all
Participating Companies during a Performance Period or any applicable
Restriction Period for any other reason, then such Key Employee shall not be
entitled to any Award with respect to that Performance Period and/or Restriction
Period unless the Committee shall otherwise determine.
(g) Each Award of a Performance Share shall be paid in whole shares of Stock, or
cash, or a combination of Stock and cash either as a lump sum payment or, if the
Committee shall so determine at the time of the grant, in annual installments,
with payment to commence as soon as practicable (but in any event within
90 days) after the end of the relevant Performance Period or if later, at the
end of any applicable Restriction Period.
(h) Except as otherwise required by applicable law, no Performance Share granted
under the Plan shall be transferable other than by will or by the laws of
descent or distribution.

 

11



--------------------------------------------------------------------------------



 



7. Restricted Stock and Restricted Units
(a) Except as provided in Section 9, Restricted Stock and Restricted Units shall
be subject to a Restriction Period specified by the Committee. The Committee may
provide for the lapse of a Restriction Period in installments where deemed
appropriate, and it may also require the achievement of predetermined
performance objectives in order for such Restriction Period to lapse. Except as
otherwise provided in the Plan or as specified by the Committee, certificates
for shares related to an award of Restricted Stock or Restricted Units shall be
delivered to a Key Employee or Director as soon as administratively practicable
(but in no event later than 90 days) following the end of the applicable
Restriction Period.
(b) Except when the Committee determines otherwise pursuant to Section 7(d), if
a Key Employee terminates employment with all Participating Companies for any
reason before the expiration of the Restriction Period, all shares of Restricted
Stock and all rights with respect to any award of Restricted Units still subject
to restriction shall be forfeited by the Key Employee and shall be reacquired by
the Company.
(c) Except as otherwise provided in this Section 7 or required by applicable
law, no shares of Restricted Stock received by a Key Employee or Director and no
rights conveyed by an award of Restricted Units shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of during the
Restriction Period.
(d) In the event that a Key Employee’s employment terminates due to: (i) death,
(ii) Total Disability, (iii) solely in the case of a Key Employee with an
original hire date with a Participating Company before January 1, 2002, a
voluntary termination of employment due to Retirement, or (iv) such other
circumstances that the Committee finds that a waiver or modification of the
applicable restrictions (or any portion thereof) would be in the best interests
of the Company, any or all remaining restrictions (or the designated portion
thereof) with respect to such Key Employee’s Restricted Stock or Restricted
Units shall lapse upon the date of such termination; provided that, while the
Committee may waive or modify the vesting conditions, the payment terms in
effect under such Award Documents, rules or terms and conditions at the date the
Award is granted to the Key Employee shall not be modified. With respect to any
Award of Restricted Units, unless otherwise expressly provided herein or
otherwise determined by the Committee (and specified in writing) at the time of
grant, any amount payable to the Key Employee or his or her Beneficiary in
accordance with this Section 7(d) shall be paid within 90 days following the end
of the applicable Restriction Period determined without regard to this
paragraph.
(e) Except as provided in Section 9, if a Director’s service on the Board
terminates for any reason, including without limitation due to death, disability
or retirement, prior to the lapse of any applicable Restriction Period, such
Director (or Beneficiary, in the event of death) shall be or become vested in,
or entitled to payment in respect of, such Award to the extent determined by the
Committee as set forth in such Director’s Award Document and/or any
administrative rules or other terms and conditions adopted by the Committee from
time to time applicable to such Award granted to such Director; provided that,
to the extent that any such rules or terms and conditions establish a payment
term not associated directly with the vesting of any such Award, only the
payment terms established under such rules or terms and conditions as are in
effect at the date the Award is granted to the Director shall apply to such
Award.

 

12



--------------------------------------------------------------------------------



 



(f) The Committee may require, on such terms and conditions as it deems
appropriate or desirable, that the certificates for Stock delivered under the
Plan in respect of any grant of Restricted Stock may be held in custody by a
bank or other institution, or that the Company may itself hold such shares in
custody until the Restriction Period expires or until restrictions thereon
otherwise lapse, or later as provided in Section 14 hereof. The Committee may
require, as a condition of any Award of Restricted Stock that the Key Employee
shall have delivered a stock power endorsed in blank relating to the Restricted
Stock.
(g) At the discretion of the Committee, the Restricted Unit account of a Key
Employee or Director may be credited with Dividend Equivalents during the
Restricted Period which shall be subject to the same terms and conditions (and
become payable and be paid) as the Restricted Units to which they relate. Unless
the Committee shall otherwise determine at or after grant, all Dividend
Equivalents payable in respect of Restricted Units shall be deemed reinvested in
that number of Restricted Units determined based on the Fair Market Value on the
date the corresponding dividend on the Stock is payable to stockholders.
(h) Nothing in this Section 7 shall preclude a Key Employee from exchanging any
shares of Restricted Stock subject to the restrictions contained herein for any
other shares of Stock that are similarly restricted.
(i) Subject to Section 7(f) and Section 8, each Key Employee or Director awarded
Restricted Stock under the Plan shall be issued a certificate for the shares of
Stock. Such certificate shall be registered in the name of the Key Employee or
Director, and shall bear an appropriate legend reciting the terms, conditions
and restrictions, if any, applicable to such Award and shall be subject to
appropriate stop-transfer orders. Upon the lapse of the Restricted Period with
respect to Restricted Stock, such shares shall no longer be subject to the
restrictions imposed under this Section 7 and the Company shall issue or have
issued new share certificates without the legend referred to herein in exchange
for those certificates previously issued. Upon the lapse of the Restricted
Period with respect to any Restricted Units, the Company shall deliver to the
Key Employee or Director (or, if applicable, his or her beneficiary or permitted
assigns, one share of Stock for each Restricted Unit as to which restrictions
have lapsed (including any such Restricted Units related to any Dividend
Equivalents credited with respect to such Restricted Units). The Committee may,
in its sole discretion, elect to pay cash or part cash and part Stock in lieu of
delivering only Stock for Restricted Units. If a cash payment is made in lieu of
delivering Stock, the amount of such cash payment for each share of Stock to
which a Key Employee or Director is entitled shall be equal to the Fair Market
Value on the date on which the Restricted Period lapsed with respect to the
related Restricted Unit. Notwithstanding the foregoing, the Committee may
require or permit the deferral of payment in respect of Restricted Units to a
date or dates (including, without limitation, the date the Key Employee’s
employment or a Director’s services on the Board terminates) subsequent to the
date that the Restriction Period lapses on such terms and conditions (including,
without limitation, the manner in which the amounts payable shall be deemed
invested during the period of deferral) as it shall determine from time to time.

 

13



--------------------------------------------------------------------------------



 



(j) Except for the restrictions set forth herein and unless otherwise determined
by the Committee, the Key Employee or Director shall have all the rights of a
shareholder with respect to such shares of Restricted Stock, including but not
limited to, the right to vote and the right to receive dividends. A Key Employee
or Director shall not have any right, in respect of Restricted Units awarded
pursuant to the Plan, to vote on any matter submitted to the Company’s
stockholders until such time, if at all, as the shares of Stock attributable to
such Restricted Units have been issued.
(k) In addition, the Committee may permit Key Employees and Directors or any
group of Key Employees and Directors to elect to receive Restricted Units in
exchange for or in lieu of other compensation (including salaries, annual
bonuses, annual retainer and meeting fees) that would otherwise have been
payable to such Key Employees or Directors in cash. The Committee shall
establish the terms and conditions of any such Restricted Units, including the
Restriction Period applicable thereto, and the date on which Stock shall be
issued in respect thereof. The Committee shall establish the terms and
conditions applicable to any election by a Director to receive Restricted Units
(including the time at which any such election shall be made).
8. Certificates for Awards of Stock
(a) The Company shall not be required to issue or deliver any certificates for
shares of Stock prior to: (i) the listing of such shares on any stock exchange
on which the Stock may then be listed, (ii) the completion of any registration
or qualification of such shares under any federal or state law, or any ruling or
regulation of any government body which the Company shall, in its sole
discretion, determine to be necessary or advisable, and (iii) the satisfaction
of any tax withholding obligations as provided in Section 14 hereof.
(b) All certificates for shares of Stock delivered under the Plan shall also be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock is
then listed and any applicable federal or state securities laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.
(c) Except to the extent such shares are subject to forfeiture during any
applicable Restriction Period, each Key Employee or Director who receives Stock
in settlement of or as part of an Award, shall have all of the rights of a
shareholder with respect to such shares, including the right to vote the shares
and receive dividends and other distributions. No Key Employee or Director
awarded an Option, a Right, a Restricted Unit or a Performance Share shall have
any right as a shareholder with respect to any shares of Stock covered by his or
her Option, Right, Restricted Unit or Performance Share prior to the date of
issuance to him or her of a certificate or certificates for such shares.

 

14



--------------------------------------------------------------------------------



 



9. Change of Control
(a) For purposes of this Plan, a Change of Control shall occur if:
(i) a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Act disclosing that any Person,
other than the Company or a subsidiary of the Company or any employee benefit
plan sponsored by the Company or a subsidiary of the Company is the Beneficial
Owner of forty percent or more of the outstanding stock of the Company entitled
to vote in the election of directors of the Company;
(ii) any Person other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company
shall purchase shares pursuant to a tender offer or exchange offer to acquire
any stock of the Company (or securities convertible into stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the Person in question is the Beneficial Owner of fifteen percent or more
of the outstanding stock of the Company entitled to vote in the election of
directors of the Company (calculated as provided in paragraph (d) of Rule 13d-3
under the Act in the case of rights to acquire stock);
(iii) any merger, consolidation, recapitalization or reorganization of the
Company approved by the stockholders of the Company shall be consummated, other
than any such transaction immediately following which the persons who were the
Beneficial Owners of the outstanding securities of the Company entitled to vote
in the election of directors of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the securities of the entity surviving such transaction entitled
to vote in the election of directors of such entity (or the ultimate parent of
such entity) in substantially the same relative proportions as their ownership
of the securities of the Company entitled to vote in the election of directors
of the Company immediately prior to such transaction; provided that, such
continuity of ownership (and preservation of relative voting power) shall be
deemed to be satisfied if the failure to meet such threshold (or to preserve
such relative voting power) is due solely to the acquisition of voting
securities by an employee benefit plan of the Company, such surviving entity or
any subsidiary of such surviving entity;
(iv) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company
approved by the stockholders of the Company shall be consummated; or

 

15



--------------------------------------------------------------------------------



 



(v) within any 24 month period, the persons who were directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company, provided
that any director who was not a director at the beginning of such period shall
be deemed to be an Incumbent Director if such director (A) was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors either
actually or by prior operation of this clause (v), and (B) was not designated by
a Person who has entered into an agreement with the Company to effect a
transaction described in Section 9(a)(iii) or Section 9(a)(iv) of the Plan.

  (b)  
For purposes of this Plan, a Potential Change of Control shall occur if:

(i) A Person shall commence a tender offer, which if successfully consummated,
would result in such Person being the Beneficial Owner of at least 15% of the
stock of the Company entitled to vote in the election of directors of the
Company;
(ii) The Company enters into an agreement, the consummation of which would
constitute a Change of Control;
(iii) Solicitation of proxies for the election of directors of the Company by
anyone other than the Company, which, if such directors were elected, would
result in the occurrence of a Change of Control as described in Section 9(a)(v);
or
(iv) Any other event shall occur which is deemed to be a Potential Change of
Control by the Board, the Committee, or any other appropriate committee of the
Board in its sole discretion.
(c) Notwithstanding any provision in this Plan to the contrary, upon the
occurrence of a Change of Control:
(i) Each Option and related Right outstanding on the date such Change of Control
occurs, and which is not then fully vested and exercisable, shall immediately
vest and become exercisable to the full extent of the original grant for the
remainder of its term.
(ii) The surviving or resulting corporation may, in its discretion, provide for
the assumption or replacement of each outstanding Option and related Right
granted under the Plan on terms which are no less favorable to the optionee than
those applicable to the Options and Rights immediately prior to the Change of
Control.
(iii) Except to the extent otherwise expressly provided in Section 9(c)(vi), the
restrictions applicable to shares of Restricted Stock or to Restricted Units
held by Key Employees pursuant to Section 7 shall lapse upon the occurrence of a
Change of Control, and such Key Employees shall receive immediately unrestricted
certificates for all of such shares.

 

16



--------------------------------------------------------------------------------



 



(iv) If a Change of Control occurs during the course of a Performance Period or
any Restriction Period applicable to an Award of Performance Shares pursuant to
Section 6, then a Key Employee shall be deemed to have satisfied the Performance
Objectives at the target level specified in the Key Employee’s Award agreement
or, if greater, otherwise specified by the Committee at or after grant, and to
have completed any applicable Restriction Period effective on the date of such
occurrence. Except to the extent otherwise expressly provided in
Section 9(c)(vi), distribution of amounts payable in connection with an Award of
Performance Shares shall be made immediately following (but in no event later
than 30 days) following the occurrence of the Change of Control.
(v) Without limiting the provisions of this Section 9(c), in the event of a
Change of Control the Committee may, in its discretion, provide any of the
following either absolutely or subject to the election of such Key Employees:
a. Each Option and related Right shall be surrendered or exercised for an
immediate lump sum cash amount equal to the excess of the Formula Price over the
exercise price;
b. Each Restricted Stock Award, Restricted Unit Award and Performance Share
Award shall be exchanged for an immediate lump sum cash amount equal to the
number of outstanding units or shares awarded to such Key Employee multiplied by
the Formula Price.
(vi) Notwithstanding the foregoing provisions of this Section 9(c), unless the
event constituting a Change of Control for purposes of the Plan shall also
constitute a “change in control” as defined in the regulations promulgated under
Section 409A of the Code, no distribution or payment shall be made upon or in
connection with the occurrence of a Change of Control with respect to (x) any
Restricted Units or Performance Shares or (y) any other Award that the Committee
shall determine, on or before the later of December 31, 2008 (or such later date
as shall be permitted under transitional relief provided under Section 409A of
the Code) and the date the Award is granted, does not qualify for any applicable
exemption from the application of Section 409A of the Code (such as by reason of
being a stock right or qualifying as a short-term deferral). To the extent that,
pursuant to the immediately preceding sentence, an Award is not distributable or
payable upon the occurrence of a Change of Control, distribution or payment of
such Award shall be made at the time otherwise specified under the Plan or the
Award Documents without regard to the occurrence of a Change of Control. Without
limiting the generality of the foregoing, nothing in this Section 9(c)(vi) shall
be construed to prevent any Key Employee’s rights in respect of any Award from
becoming non-forfeitable upon the occurrence of a Change of Control.
(d) Notwithstanding any provision in this Plan to the contrary, in the event of
a Change of Control as described in Section 9(a)(iii) or Section 9(a)(iv) of the
Plan, in the case of an awardee whose employment or service involuntarily
terminates on or after the date of a shareholder approval described in either of
such Sections but before the date of a consummation described in either of such
Sections, and the consummation occurs within 60 days of such date of
termination, then the date of termination of such an awardee’s employment or
service shall be deemed for purposes of the Plan to be the day following the
date of the applicable consummation.

 

17



--------------------------------------------------------------------------------



 



10. Beneficiary
(a) Each Key Employee, Director and/or his or her Transferee may file with the
Company a written designation of one or more persons as the Beneficiary who
shall be entitled to receive the Award, if any, payable under the Plan upon his
or her death. A Key Employee, Director or Transferee may from time to time
revoke or change his or her Beneficiary designation without the consent of any
prior Beneficiary by filing a new designation with the Company. The last such
designation received by the Company shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Company prior to the Key Employee’s, Director’s or Transferee’s
death, as the case may be, and in no event shall it be effective as of a date
prior to such receipt.
(b) If no such Beneficiary designation is in effect at the time of death of a
Key Employee, Director or Transferee, as the case may be, or if no designated
Beneficiary survives the Key Employee, Director or Transferee or if such
designation conflicts with applicable law, the estate of the Key Employee,
Director or Transferee, as the case may be, shall be entitled to receive the
Award, if any, payable under the Plan upon his or her death. If the Committee is
in doubt as to the right of any person to receive such Award, the Company may
retain such Award, without liability for any interest thereon, until the
Committee determines the rights thereto, or the Company may pay such Award into
any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Company therefore.

 

18



--------------------------------------------------------------------------------



 



11. Administration of the Plan
(a) All decisions, determinations or actions of the Committee made or taken
pursuant to grants of authority under the Plan shall be made or taken in the
sole discretion of the Committee and shall be final, conclusive and binding on
all persons for all purposes.
(b) The Committee shall have full power, discretion and authority to interpret,
construe and administer the Plan and any part thereof, and its interpretations
and constructions thereof and actions taken thereunder shall be, except as
otherwise determined by the Board, final, conclusive and binding on all persons
for all purposes.
(c) The Committee’s decisions and determinations under the Plan need not be
uniform and may be made selectively among Key Employees and Directors, whether
or not such Key Employees and Directors are similarly situated.
(d) The Committee may, in its sole discretion, delegate such of its powers as it
deems appropriate to the Company’s Executive Vice President, Human Resources (or
other person holding a similar position) or the Company’s Chief Executive
Officer, except that Awards to executive officers shall be made, and matters
related thereto shall be determined, solely by the Committee or the Board or any
other appropriate committee of the Board.
12. Amendment, Extension or Termination
The Board or the Committee may, at any time, amend or modify the Plan and,
specifically, may make such modifications to the Plan as it deems necessary to
avoid the application of Section 162(m) of the Code and the Treasury regulations
issued thereunder. However: (i) with respect only to Incentive Stock Options, no
amendment shall, without approval by a majority of the Company’s stockholders,
(A) alter the group of persons eligible to participate in the Plan, or
(B) except as provided in Section 13 increase the maximum number of shares of
Stock which are available for Awards under the Plan; or, (ii) with respect to
all Options, allow the Committee to reprice the Options. The Board may suspend
or terminate the Plan at any time without the consent of such person.
Notwithstanding anything in this Plan to the contrary, the Plan shall not be
amended, modified, suspended or terminated during the period in which a Change
of Control is threatened. For purposes of the preceding sentence, a Change of
Control shall be deemed to be threatened for the period beginning on the date of
any Potential Change of Control, and ending upon the earlier of: (I) the second
anniversary of the date of such Potential Change of Control, (II) the date a
Change of Control occurs, or (III) the date the Board or the Committee
determines in good faith that a Change of Control is no longer threatened.
Further, notwithstanding anything in this Plan to the contrary, no amendment,
modification, suspension or termination following a Change of Control shall
adversely impair or reduce the rights of any person with respect to a prior
Award without the consent of such person. Notwithstanding the preceding
provisions, the Board or the Committee may amend the Plan or an Award Document
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of conforming the Plan or an Award Document to any present or future
law relating to plans of this or similar nature and the administrative
regulations and rulings promulgated thereunder (including, but not limited to,
amendments deemed necessary or advisable to avoid payments being subject to
additional tax under Code Section 409A).

 

19



--------------------------------------------------------------------------------



 



13. Adjustments in Event of Change in Common Stock
In the event of any reorganization, merger, recapitalization, consolidation,
liquidation, stock dividend, stock split, reclassification, combination of
shares, rights offering, split-up or extraordinary dividend (including a
spin-off) or divestiture, or any other change in the corporate structure or
shares, the Committee shall make such adjustment in the Stock subject to Awards,
including Stock subject to purchase by an Option or issuable in respect of
Restricted Units, or the terms, conditions or restrictions on Stock or Awards,
including the price payable upon the exercise of such Option and the number of
shares subject to Restricted Stock or Restricted Unit Awards, as shall be
necessary to preserve Key Employee rights substantially proportionate to those
rights existing immediately prior to such transaction or event.
14. Miscellaneous
(a) If a Change of Control has not occurred and if the Committee determines that
a Key Employee has taken action inimical to the best interests of any
Participating Company, the Committee may, in its sole discretion, terminate in
whole or in part such portion of any Option (including any related Right) as has
not yet become exercisable at the time of termination, terminate any Performance
Share Award for which the Performance Period or any applicable Restriction
Period has not been completed or terminate any Award of Restricted Stock or
Restricted Units for which the Restriction Period has not lapsed.
(b) Except as provided in Section 9, nothing in this Plan or any Award granted
hereunder shall confer upon any employee any right to continue in the employ of
any Participating Company or interfere in any way with the right of any
Participating Company to terminate his or her employment at any time. No Award
payable under the Plan shall be deemed salary or compensation for the purpose of
computing benefits under any employee benefit plan or other arrangement of any
Participating Company for the benefit of its employees unless the Company shall
determine otherwise. No Key Employee shall have any claim to an Award until it
is actually granted under the Plan. To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as provided in
Section 7(e) with respect to Restricted Stock.

 

20



--------------------------------------------------------------------------------



 



(c) The Committee shall have the right to make such provisions as deemed
appropriate in its sole discretion to satisfy any obligation of the Company to
withhold federal, state or local income or other taxes (including FICA
obligations) incurred by reason of the operation of the Plan or an Award under
the Plan, including but not limited to at any time: (i) requiring a Key Employee
to submit payment to the Company for such taxes before making settlement of any
Award of Stock or other amount due under the Plan, (ii) withholding such taxes
from wages or other amounts due to the Key Employee before making settlement of
any Award of Stock or other amount due under the Plan, (iii) making settlement
of any Award of Stock or other amount due under the Plan to a Key Employee part
in Stock and part in cash to facilitate satisfaction of such withholding
obligations, or (iv) receiving Stock already owned by, or withholding Stock
otherwise due to, the Key Employee in an amount determined necessary to satisfy
such withholding obligations; provided, however, that, notwithstanding any
language herein to the contrary, any Key Employee who is an executive officer of
the Company (within the meaning of Section 16 of the Act) shall have the right
to satisfy his or her obligations to the Company pursuant to this Section 14(c)
by instructing the Company not to deliver to the Key Employee Stock otherwise
deliverable to the Key Employee in an amount sufficient to satisfy such
obligations to the Company.
(d) The Plan and the grant of Awards shall be subject to all applicable federal
and state laws, rules, and regulations and to such approvals by any government
or regulatory agency as may be required.
(e) The terms of the Plan shall be binding upon the Company and its successors
and assigns.
(f) Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof.
15. Effective Date, Term of Plan and Shareholder Approval
The effective date of the Plan shall be May 18, 2000. No Award shall be granted
under this Plan after the Plan’s termination date. The Plan’s termination date
shall be the earlier of: (a) May 18, 2010, or (b) the date on which the Maximum
Limit (as defined in Section 3 of the Plan) is reached; provided, however, that
the Plan will continue in effect for existing Awards as long as any such Award
is outstanding.

 

21